Citation Nr: 1539369	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-23 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1978 to July 1982, and from February 1983 to October 1987.

These matters come before the Board of Veterans' Appeals (Board) from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board observes that, although the Veteran had requested a hearing before a Veterans Law Judge (VLJ), in May 2015, prior to the scheduling of the hearing, the Veteran withdrew his request.  See 38 C.F.R. § 20.704(e) (2015).

Also in May 2015, the Veteran requested that the record be held open for an additional 60 days to allow the submission of additional evidence.  However, no evidence was received.  See 38 C.F.R. § 20.709 (2015).

This appeal was processed electronically using the Virtual VA and VBMS paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran is not shown by the probative evidence of record to have a current hearing loss according to VA regulations.

2.  The Veteran is not credible in his account of having developed tinnitus in service and having continuous symptoms thereafter.






CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  With regard to the claim of entitlement to service connection for tinnitus, given the favorable decision for the Veteran in this case, any error in the timing or content of VCAA notice, if shown, would be moot.  

The Veterans Claims Assistance Act of  2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of letters dated in February and May, 2010, respectively, which advised the Veteran of the evidence necessary to substantiate his service connection claims, and provided him with notice of how VA assigns the disability rating and effective date elements of the claim, thus satisfying Dingess.  

The Board also concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service VA treatment records, as well as a VA examination report dated in June 2010.  Additionally, the claims file contains the Veteran's personal statements in support of his claims.  Although, as noted above, the Veteran requested that the record be held open to allow him to submit additional medical evidence in support of his claims, no such evidence has been received. 

Review of the VA examination shows that the VA examiner obtained a history of symptomatology and treatment from the Veteran, performed a comprehensive examination, along with a review of diagnostic test results, and provided reasons and bases to support his findings and conclusions.  Although the examiner indicated that she did not review the private treatment records, the Court has held that the absence of a claims file review does not necessarily render an examination inadequate or reduce the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the only private treatment report of record pertinent to this claim is a September 2009 outpatient treatment report, in which a physician's assistant diagnosed the Veteran with tinnitus during a routine office visit.  She did not, however, link the condition to service or any other activity.  The Board therefore finds the VA examination report to be adequate upon which to base a decision in this case.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).   

Additionally, service connection for certain chronic diseases, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Entitlement to service connection for bilateral hearing loss.

The Veteran contends that he has a mild bilateral hearing loss as a result of acoustic trauma in service while working in close proximity to jet engines.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Based on the Veteran's statements of having been exposed to loud noises from jet engines, as well as his DD 214, which showed his military occupational specialty (MOS) as a Boatswain's Mate, the Board finds it highly probable that he experienced acoustic trauma during service.  See VA Fast Letter, 10-35 (September 2, 2010).

The Veteran's service treatment records are negative for complaints of, or treatment for, hearing loss.  An audiogram conducted during his May 1978 service enlistment showed puretone thresholds measured as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
15
5
5
15

In June 1982, at the time of his examination for his separation from his first period of active duty, puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
5
5
10
LEFT
10
10
5
5
10

At the time of his January 1983 reenlistment examination, the Veteran denied ever experiencing any hearing loss.  Puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
15
20
5
10
10
LEFT
20
20
5
5
10

During his September 1987 service separation examination, the Veteran again denied ever having hearing loss problems.   Puretone thresholds were measured as follows:




    HERTZ




500
1000
2000
3000
4000
RIGHT
10
15
0
5
10
LEFT
5
10
0
10
10

Based on these results, the criteria for hearing loss disability as described under 
38 C.F.R. § 3.385 were not met for either ear during service.

During the June 2010 VA audiometry examination, puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
LEFT
10
20
5
15
25
RIGHT
5
10
5
10
20

Although the Veteran was diagnosed with a high frequency hearing loss at 6000 and 8000 Hertz,  results show that the criteria for hearing loss as described under 38 C.F.R. § 3.385 were not met for either ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, or 26 decibels or greater for at least three frequencies.  His speech recognition score was 100 for the left ear and 96 for the right ear.  The examiner concluded that the Veteran had clinically normal hearing bilaterally.  

There are no other VA or private audiograms or treatment reports for hearing loss of record.  

Although the Court has held that the absence of in-service evidence of a hearing loss disability is not always fatal to a claim for service connection (see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)), the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because there is no probative evidence that the Veteran has a current hearing loss under 38 C.F.R. § 3.385, as well as no probative evidence that he has ever been diagnosed with a hearing loss for either ear during the pendency of this claim,
service connection for bilateral hearing loss is denied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Entitlement to service connection for tinnitus.

In his application for VA compensation benefits, the Veteran stated that his tinnitus was the result of working in aviation around jets.  As noted above, based on the Veteran's MOS, it is highly probable that he was exposed to acoustic trauma in service.

Review of the Veteran's service treatment records, however, reveal no complaints of, or treatment for tinnitus.  As noted above, at the time of his January 1983 reenlistment examination and his September 1987 separation examination, the Veteran specifically denied ever having any hearing loss problems.

Post-service treatment reports of record show that the Veteran does not receive any medical treatment at VA.  The only private treatment report of record is the September 2009 private report, in which the Veteran reported that he had been experiencing high-pitched ringing in his ears on and off for the previous two days.  There is no indication that the Veteran told the clinician that he had experienced tinnitus during service or had experienced it at any time during the years since service.  The clinician diagnosis tinnitus and prescribed medication; she did not provide a nexus.

During the June 2010 VA audiological examination, the Veteran reported that he had been exposed to aircraft, power tool, diesel motor lawn equipment, and chain saw noise with earplugs for hearing protection during service.  He said that after service, he held several occupations.  He work for 18 years in hospital maintenance, where he was exposed to power tools with earplugs; an airport lineman with exposure to aircraft noise for six years with earplugs; and 5 years performing marina work with exposure to diesel engines with earplugs.  He noted that post-service recreational noise exposure was from loud music and lawn equipment.  The clinician opined that the Veteran's tinnitus was neither caused by, nor a result
of in-service noise exposure, and explained that studies from a 2006 study by National Academy of Science, Institution of Medicine, demonstrated that there was no sufficient scientific basis for the existence of delayed onset hearing loss.  

Tinnitus can be competently identified by lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, VA laws and regulations do not require in-service complaints of, or treatment for hearing loss in order to establish service connection.  Ledford v. Derwinski, supra.  Here, however, the Board concludes that the probative evidence of record fails to support the Veteran's claim.  

In this regard, the Board has considered the holding of the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), in which it held that the Board may not find that a claimant's report of in-service symptoms lacks credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board believes the instant case is clearly distinguishable, as the Board is not relying solely upon a general absence of hearing loss or tinnitus complaints during service.  Rather, as noted above, although the Veteran now claims that his tinnitus is the result of working around aircraft engines during service, September 2009 private treatment report demonstrates that the Veteran reported only having experienced tinnitus for the past two days.  He did not report ever having any hearing loss problems during service or in the years since service.  Moreover, during his VA examination, the Veteran stated that he had worn hearing protection while working around aircraft during service and after service.  Accordingly, the Board does not find the Veteran's assertions regarding his tinnitus to be credible.

Accordingly, the Board concludes that the preponderance of the evidence does not support the Veteran's claims of entitlement to service connection for tinnitus.  In arriving at the decision to deny the claims, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 
38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990) ; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


